Combating cancer in the enlarged EU (debate)
(PT) The next item is the debate on the oral question to the Commission on combating cancer in the enlarged European Union, by Miroslav Ouzký, on behalf of the Committee on the Environment, Public Health and Food Safety - B6-0015/2008).
Commissioner Vassiliou is with us for the first time to take part in this debate. Welcome, Commissioner; I hope you will feel at home among us. Your speech, when the moment comes, will mark the beginning of your cooperation and collaboration with the European Parliament.
author. - (CS) First of all, I would like to take this opportunity, as the Chairman of the Committee on the Environment, Public Health and Food Safety, to congratulate the Commissioner, who was nominated and appointed to the Commission today. Although serious reasons prevented me from listening to her presentation in person, I must say that she made an excellent impression on the members of my committee and was unanimously welcomed in her new capacity.
Regarding the oral question, I would like to begin by explaining what made us tackle this issue and ask individual states to pay more attention to this serious diagnosis. You probably know, from the emphasis in the report and in the question, that cancer cases in Europe are on the increase. There are a number of reasons for this: as we know, the population is ageing and more and more people are exposed to carcinogens. According to the trade unions, at least 8% of annual cancer deaths are directly caused by exposure to carcinogens in the workplace. We have to bear in mind that one in three Europeans is diagnosed with cancer during their lifetime and one in four Europeans dies from the disease.
Another important matter is the significant differences in cancer treatment success rates between the old and new Member States. This imbalance is surely also food for thought. What can we do in this area and what can we recommend to the European Community? A structure such as the EU undoubtedly has the capacity and power to coordinate individual national policies. By adopting national cancer control programmes we can reduce cancer mortality by as much as 30%. We know that only 3% of the total budget in developed countries is spent on cancer prevention, compared with 97% on treatment.
I would also like to take this opportunity to make an appeal on behalf of patients, who become the focus of our treatment and should become the focus of our care: they should have better access to new scientific knowledge and new information. The European Union should push ahead with a single register and, as far as possible, common education. Paradoxically, the European Union has not yet introduced in all its Member States as undeniably important a topic as oncology. Although oncology is an interdisciplinary subject, its recognition as a subject in its own right is a necessary condition if we want to successfully fight this disease.
Since I would like to allow my colleague from the PPE-DE Group, Professor Trakatellis, to use some of my speaking time, I will now conclude my introduction.
Member of the Commission. - (EL) Mr President, ladies and gentlemen, this is my first official appearance before Parliament, so let me firstly express my thanks to its Members for placing their trust in me through their vote. I repeat what I said at my hearing: I aim to cooperate with MEPs fruitfully and to the best of my ability.
Now, Mr President, to the subject of cancer:
In addition to the priority given to cancer by you and by the Slovenian Presidency, this issue has been a particular concern of mine for many years, so I am pleased that it is the first topic for me to address in front of the plenary.
Every year 3.2 million Europeans are diagnosed with cancer, but this burden is not spread equally across the Union. For example, the most recent data shows that cervical cancer is over four times higher in Bulgaria than in Finland, and the risk of dying from cervical cancer is almost five times higher in Lithuania than in Italy. These variations show that there is scope to do better across the Union.
Clearly, the primary responsibility for comprehensive cancer services lies with the Member States, but European action can make a difference. The Commission is currently preparing a report on the implementation of the Council recommendation on cancer screening of 2003. I expect that this will show that progress has been made, but that more still needs to be done. We will work with the Member States to pursue this.
But even though screening is important, I think that Community action against cancer must cover a wider range of topics. For example: health information and data on the cancer burden that will highlight inequalities and best practices across Europe; preventative measures and health promotion on topics such as tobacco, nutrition and alcohol; best practices on treatment and integrated cancer care, such as palliative care; bringing together expertise through European reference networks; providing investment in infrastructure through the Structural Funds; and support for cancer research at Community level.
I plan to bring forward proposals for an action plan on cancer next year. This will aim to provide focus and coherence for all these actions. We will also consider whether the scientific evidence justifies updating the existing recommendation on cancer screening. Some actions are already under way. We plan to include provisions for European reference networks as part of the forthcoming proposals on the application of patient rights in cross-border health care. The proposals later this year on rare diseases will also help to improve, inter alia, the situation regarding rare types of cancer.
Moreover, when a person has cancer, it affects them most, but it also affects their family, their employer and society as a whole. My proposals will be accompanied by an impact assessment that will make clear not just the human cost of cancer but also the wider social and economic costs.
I look forward to hearing your suggestions on issues we need to address as we develop those proposals. You may be sure that your proposals will be taken into account as we develop this action plan, and I count on your support for all our future actions.
Mr President, firstly let me congratulate the Commissioner on taking up her duties. I welcome the views she has already expressed on cancer. Commissioner, I think it is time for us to adopt an effective strategy on cancer in line with current scientific and technological progress, so that the disease can stop being the main cause of death in Europe.
Today, one third of all cancers are preventable. We must therefore review the existing preventive programmes and measures and create new ones to cover every eventuality.
If we expand our scientific knowledge, we must review the Council's recommendation on early diagnosis and improve diagnostic methods for more types of cancers. In addition to breast, cervical and colorectal cancer, we must add skin cancer, and possibly lung and prostate cancer. Strengthening prevention and early diagnosis could cover nearly 70% of cases.
For cases where prevention or early diagnosis is not possible, as you said, we need to improve therapeutic strategies and practice by being more effective and innovative. We must ensure that full use is made of the treatments provided by ever more successful innovation and research. It is necessary simply to incentivise research into innovative cancer treatments and to increase research funding.
Naturally, bureaucratic formalities should not hinder research. Moreover, authorisation procedures should be reviewed in such a way that it becomes possible both to accelerate procedures for new drugs and to adhere to high standards of safety. Commissioner, this is all feasible today. The means made available by the EU may allow us in the immediate future to control cancer, thus almost freeing European citizens of this scourge.
With steady focus on this goal, we are thus called upon today to move forward. We must do so, as you said, by drawing up the various composite elements of this strategy. We hope that both the European Commission and the Council will support Parliament's resolution and will take appropriate measures to achieve our targets.
on behalf of the PSE Group. - Mr President, cancer affects one in three of us across the European Union and results in over one million deaths. Therefore this disease has a twofold cost: firstly, the human cost in terms of its impact on sufferers and their families and, secondly, as a major health burden to society as a whole. Further, due to the demographic changes we are experiencing, and with an ageing population, this is a problem that will only increase.
We need to ensure that all our citizens have access to high-quality screening programmes, diagnosis and treatment, including palliative care. A cancer task force would ensure a cohesive and coordinated approach to all aspects of the disease, ensuring exchange of information and promotion of best practice.
We must ensure that more is done to secure research and innovation, giving as many people as possible access to the best in cancer prevention and treatment. We also need to highlight the link between cancer and obesity - the most avoidable cause of cancer after tobacco. It is also vital to ensure that workers are protected from cancer-causing substances - around 8% of all cancers are caused by exposure to carcinogens at work - and we need binding limits on crystalline silica, which can cause disabling illness and fatal lung disease. On that point, I would urge Members to support paragraph 33 and recital K of the original text agreed by the committee - remember the construction industry is not party to the social partners' agreement on crystalline silica.
There are massive disparities in cancer treatment and screening across Europe. Many of the deaths from cancer could be avoided by prevention measures, such as access to information and to comprehensive screening programmes. Tackling these disparities must be a priority. It is our moral duty and it is possible. What we need is the political will to achieve it.
on behalf of the ALDE Group. - Mr President, I would like to use this opportunity to thank the Slovenian Presidency for putting cancer so high on its political agenda.
I want to highlight one initiative in particular: the European Cancer Patient Summit, which was held this week here in Brussels under the patronage of the Slovenian Presidency, with the participation of more than 150 patient groups from all over Europe.
This very successful summit, where I also had the honour of addressing the audience, was the first event our new Commissioner for Health attended in this capacity. I must admit I was impressed by the Commissioner's speech and the commitment she expressed for the fight against cancer as a whole and the concerns of cancer patients in particular.
I was also very happy to learn that the Commissioner intends to put forward a new cancer action plan, starting next year, to ensure that cancer remains high on the Commission's agenda.
These initiatives from the Presidency and the Commission must encourage all of us to focus on what should be done, rethink what we have achieved and discover where the current deficits are. And now we are very much looking forward with high expectations to the upcoming Council conclusions on this topic. I am confident that these conclusions will provide a very good and solid basis for the following presidencies to continue along the lines set out therein. Therefore, I would like to strongly encourage the upcoming French Presidency to follow up on established initiatives and to keep cancer high on its agenda.
Finally, I would like to thank all those colleagues who contributed very much in drafting the motion for a resolution on combating cancer in the enlarged European Union, on which we will vote tomorrow.
Mr President, Commissioner, may I, too, add my congratulations. You are a cancer expert, since you were the director of an oncological centre before you came here as a Commissioner, so you must be used to what you are hearing now.
I will not take issue with the statistical data that my fellow Members are giving you. Mr Trakatellis said that 30% of people can be saved by prevention. As an oncologist myself, I can assure you that a further 30% can be saved by reliable screening programmes. Yet how many of the 27 Member States have such programmes?
You must do something about this; coordination and hence assistance need to be assured. Perhaps you will also have to use funds from the Structural Funds and the 7th Framework Programme so that all these methods can contribute. You must help to raise the profile of oncology, since, as you have said, this is very important. The Slovenian Presidency is to be congratulated, but just as important is the creation of a task force wholly dedicated to the issue of cancer.
(SK) Commissioner, I, too, would like to congratulate you on your nomination.
It makes me very happy to see that the issue of cancer is being dealt with not only by experts but also by politicians, which is very important in this case. The experts are drawing our attention to alarming statistics and the trends in cancer occurrence are extremely unfavourable. Yesterday I was talking with patient organisations until lunchtime, and I can tell you that what they want is adequate treatment, which can be very demanding, especially in the case of rare types of cancer. There is still a huge gap between the 15 old and the 12 new Member States regarding the occurrence of this disease, its late diagnosis and the approach to its treatment at all stages of the disease. Insufficient prevention and late diagnosis or treatment aggravate the patients' state of health and their chances of getting better.
Commissioner, please ensure that the fight against cancer is not just a priority during the six-month presidency, or for professional medical organisations such as ESMO or patient organisations. We, the Members of this Parliament, will also give you our support in the search for a solution.
(SL) Commissioner, I did not expect to have the chance to talk to you about cancer three times in one week. I see that we have a Commissioner who knows how things are with cancer, and who will, together with us, put up a fight. Because knowing that health is the responsibility of member states, the European citizens wish certain tasks to be performed at European level, since it is only at this level that they can be performed properly.
I am pleased that you have announced the action plan to fight cancer. We need it urgently, and if cancer has the exponential dynamics of epidemics, we too must have our own political dynamics, otherwise the gap and the consequences of cancer will become even more serious.
I am pleased the Slovene Presidency has strengthened expectations that, in the future, activities will be more coordinated, there will be more continuity, and the initiatives will be more vigorous, and, as you yourself put it on another occasion earlier this week, that this will coincide with multi-partnerships.
Moreover, I believe that it would be better if countries holding the EU presidency did not prioritise only single aspects, but continuously considered the entire frontline against cancer, as has already been mentioned today.
In this spirit, I hope that with your help, a task group could be formed - or we could call it something else - to bring together the main institutions and key actors in the fight against cancer, not with the intention of creating a new bureaucracy, but in order to achieve better combined results owing to good methods of cooperation.
Commissioner, I wish you much success in your work.
(DE) Madam President, Commissioner, the media in my country are noting Germany's successful record on mammography screenings. Once again the EU guidelines on quality assurance have proved their worth. However, demands are already being made to offer this to younger women as well. This shows how important European guidelines are.
Therefore, in its motion for a resolution, too, this House will tomorrow be calling for the further development of evidence-based EU guidelines on early detection, diagnosis and treatment of all widespread cancers and the formulation of an urgently needed accreditation and certification procedure for relevant facilities. Criteria on their own are not enough here. Only in this way will we manage to put quality above populism and above class and market interests when it comes to the early detection and treatment of cancer.
I would ask all my fellow Members - and the Commissioner, too - to continue to persuade and bring on board the Member States still doubting the need for an accreditation procedure.
Madam President, cancer is already the second biggest killer in Europe, but the reality is that many cancers are preventable and many cancer deaths unnecessary.
Screening, diagnosis and treatment have improved but not enough. We must set up mechanisms at EU level to ensure that best practice is shared more effectively. Take colorectal cancer, for instance. It is estimated that over 27 000 lives could be saved in the EU each year if modern screening programmes were in place across Europe.
We also need to make sure that those diagnosed with cancer are not discriminated against in the workplace. That should be covered by the Employment Directive 2000 on combating discrimination in the workplace, but many Member States do not class chronic illness and cancer as a disability. That is why we need a definition of disability at EU level that could include people with cancer.
(GA) Madam President, I support the establishment of an interinstitutional taskforce on cancer that would allow representatives from the European Parliament, Commission and Council to meet on a regular basis. Research on cancer detection and prevention should also be funded under the seventh framework programme. I welcome the contribution made today to this debate by the Commission. Strategies which include women and, particularly, inexpensive and regular cervical screening and inexpensive and rapid breast screening must be implemented.
We must also look at the effect of chemicals, which must be regulated through the REACH regulation.
Finally, poverty is a key factor in ill health. Poor people are more likely to become ill and die at an earlier age than those who are more affluent. This is especially true in respect of cancer prevention and cure.
(SK) I, too, want to welcome the fact that Mrs Vassiliou was today appointed the new Health Commissioner. I expect a lot from this new cooperation and, personally speaking, her presentation in the Committee on Environment, Public Health and Food Safety convinced me of her qualifications and her appetite for solving certain problems, for example those related to smoking, which is a subject dear to my heart.
In this context, I would now like to concentrate on a similar topic. We know that one in three Europeans is diagnosed with cancer during their lifetime and that the most common diagnoses are lung cancer, bowel cancer (which some people have mentioned) and breast cancer. It is well known that lung cancer occurs up to five times more often than all other types of cancer combined. There is absolutely no doubt that passive smoking causes cancer just as active smoking does, and we also know that up to 95% of people who are diagnosed with lung cancer are smokers or passive smokers. Putting warnings on cigarette packets is not enough. It is time for adequate legislation to protect non-smokers to be introduced in the old and new Member States that are still putting if off, for reasons that are difficult to comprehend. In countries where good and sufficiently restrictive laws are in place, the health situation has improved significantly and billions have been saved instead of spent on cancer patient treatment.
Ladies and gentlemen, articles recently published in professional medical literature point to a direct link between hormonal contraception and breast cancer. I want to ask the Commission and our programmes to allocate funds to research in this area, too, in order to reverse these trends and improve women's health.
Madam President, cancer, as many know, is not necessarily an incurable disease. Modern treatment methodologies, along with early and more accurate diagnosis, mean that many forms of cancer are today eminently treatable with success.
Of course, much remains to be done and this is why the EU must take it upon itself to declare an all-out war on cancer. We must fight this disease on all fronts, with strong aggression and endless determination. Our efforts must, for example, be directed at making sure that efficient screening programmes are in operation and implemented among those sections of the population that most need them. They must also be directed at ensuring that sufficient funding is always available to the research institutions that provide our hope for the future. Our citizens must be reassured that cancer can be defeated and we, in the European Parliament, are determined to continue to support this fight until, and unless, this is accomplished.
In conclusion, let me take this opportunity to add my congratulations to the new Health Commissioner, Mrs Vassiliou.
(HU) Thank you, Madam President, and greetings to the new Commissioner.
Cancer is the second most common cause of death. In both 1993 and 2003, Hungary came first in the world in terms of cancer deaths, with the most common being lung, bowel and breast cancers.
We know the causes: unhealthy diet, too little exercise, contraceptives, alcohol, smoking, and harmful environmental factors. We know that the most cost-effective way to combat cancer is prevention, and yet there are Member States, including Hungary for example, where this year money is only being put into screening programmes for mouth, breast and cervical cancers, but not other types of cancer. Patients have to wait six to eight weeks for CT and MRI scans and to commence treatment.
I hope that this report will open the eyes of the Member States - including those of Hungarian politicians - and provide a boost to the current legislative debate on combating smoking. Thank you very much, and best wishes again to the Commissioner.
(PL) Madam President, it is good that the Slovenian Presidency has taken up the fight against cancer as one of its priorities; but this cannot be a one-off action. The fight against cancer must be among the priorities of each successive presidency, if only because the incidence of this terrible disease in Europe is rising and will continue to rise as our society ages. I would like to draw attention to the inequalities emphasised by the Commissioner in the detection and treatment of cancer, which are so apparent when we compare the old and the new Union. Statistics point to a higher survival rate and lower mortality in the old EU, and I therefore appeal to the European Commission to apply special monitoring to the implementation of the EU programme 'Europe Against Cancer' in Central and Eastern Europe in particular.
Citizens of the new Member States should enjoy the same conditions as citizens of the old Union as regards avoidance of this disease and, if they are already affected by it, fighting it.
(FR) Madam President, I would like to comment that prevention is the best way of combating cancer and that consequently our strict position regarding the marketing of carcinogenic substances and endocrine disruptors cannot be relaxed. I appeal to all my fellow Members who did not adopt the correct position in the first vote on pesticides. They could set things right in the second vote on the marketing of pesticides.
As regards keeping national registries, I would like to point out to the Commissioner that this was suggested at the time of the vote on the Seventh Framework Programme two years ago, but was not retained. You will therefore have your work cut out, Commissioner, to encourage the Member States to accept this principle.
Meanwhile, I congratulate you on your appointment and wish you luck.
(HU) Thank you very much, Madam President. I too would like to say a few words about the importance of prevention. This debate has touched on the issue of smoking. Smoking is perhaps a good example of how social opposition can be generated; in many places nowadays smoking is not - if I can put it this way - a cool or trendy thing to be doing.
At the same time, cancer has other causes that have not so far aroused healthy social opposition. Chemical contamination and air pollution are major causes of cancer. In the area of environmental protection, however, the kind of social awareness has not yet developed that would make us realise that certain chemicals must be taken out of our system, that excessive urban traffic is bad for city dwellers' health, or that reducing the amount of toxicants and pollution we are exposed to involves changing our whole lives.
I would therefore like us all to realise just how closely interlinked the ideas of combating cancer, healthy lifestyle and protection of the environment are. Thank you.
(PL) Madam President, thanks are due to the Slovenian Presidency for recognising the fight against cancer as one of its priorities for 2008.
Sadly, in the European Union cancer reaps a harvest of one million lives each year. The numbers are shocking. During our lifetime, a tumour will be diagnosed in around 33% of people living in Europe, and for 25% it is the cause of death. The highest percentage of people dying of lung, prostate or breast cancer is recorded in the new Member States, i.e. in the poorest countries.
Action needs to be taken at EU level to enable the disparities in oncological services to be ironed out, and especially where monitoring and screening are concerned. Let us not forget that early detection of cancer offers the best chance of curing it. It is estimated that one third of cases could be avoided by adopting a healthy lifestyle, not smoking tobacco or abusing alcohol, and participating in sport and keeping to a diet.
(RO) I would also like to congratulate the Slovenian Presidency for introducing this theme and, obviously, Madame Commissioner for the opportunity to debate on this subject in her presence.
I would like to emphasize the fact that it is important to have quality services for scanning, detecting and treating this disease.
I also believe it is important to certify institutions with responsibilities in the field of oncological treatment and the Member States' governments should finance these institutions adequately.
Last but not least, I emphasize the importance of the social integration of the ill; they should not consider themselves disabled and, for this reason, I believe the psychological condition of these patients could help them fight this disease.
Member of the Commission. - Madam President, I have followed with interest the discussion on cancer and I must say once again that cancer is not something which is temporarily on our agenda: it is something which is so serious for the whole of the European Union - and not only - that we cannot be complacent and it will always be among our priorities.
I have been described as an expert on cancer. I must say that I am not an expert on cancer. There are people here who are really experts on cancer, but I am a person who has worked for many years in the fight against cancer and I will remain as such.
I have heard very interesting comments. I will try to answer some of them, but rest assured that I have taken note of all the comments that were made, and we shall include them in our deliberations when we formulate our action plan.
Concerning Structural Funds, the Commission has now included health as one of the priority areas for funding, so the funds can be used for health infrastructure, including cancer.
Mention was made of carcinogens in the workplace. We already have strong European standards, as you know, on health and safety. The Commission will, of course, work to keep those standards updated as science updates our knowledge of risks. I will work on this with Commissioner Špidla, who is responsible for this area of legislation.
The suggestion was made repeatedly concerning the setting-up of an interinstitutional task force to fight cancer. I would examine this during the deliberations of the forthcoming Health Council in Slovenia, and I would also make another addition to this suggestion: that I would like to see representatives of patients and of professionals included in this task force.
Recognition of oncology as a specialisation is something that is, indeed, very necessary, but I would point out that this is something for the Member States to do. But, as far as I am concerned, I will exert all my influence in encouraging Member States to do so.
Many speakers spoke about anti-smoking campaigns. We all know that smoking is one of the most serious detriments to health, and my intention is not only to continue the campaign against smoking but also to try to involve youth in this campaign, not only to make it less trendy for them but also to make them understand that it is to their benefit not to start smoking, and make them involved actively in the campaign so that the word is spread among young people, because that is the first stage to prevent smoking - to start with the young people.
As I said, many other interesting proposals have been made. I will take all of them into consideration, and I will continue to work closely with Members of Parliament in reaching a very good action plan for next year.
(Applause)
(FR) In accordance with Rule 108(5) of the Rules of Procedure, I have received a motion for a resolution on behalf of the Committee on the Environment, Public Health and Food Safety, to conclude this debate.
The debate is closed.
The vote will take place tomorrow.
Written declarations (Rule 142)
in writing. - (IT) Madam President, ladies and gentlemen, I support the main points of the report in question. On one aspect, however, I believe we need to be clearer and more decisive: greater resources must be invested in research, in fact and not just in words, and researchers must be guaranteed better conditions. Important results have been achieved in the last few years, giving greater hope to those with cancer and their families, but there is still a long way to go.
in writing. - (SK) Although calling the number of cancer cases in the European Union an 'epidemic' is alarming, it is an appropriate term because cancer claims over 1 million lives a year. However, epidemics spread in those countries where the hygiene and epidemiology standards are not met and people live in poor conditions or do not have access to effective health care. I do not know which of these conditions the EU fulfils.
We are talking about a cancer epidemic in the EU at the same time as we are talking about improving the economy and competitiveness, about massive investment in prevention, in new effective treatment methods and in the pharmaceutical industry.
My country, the Slovak Republic, has for more than 30 years been running a national oncology programme to prevent cancer. In spite of that, cancer incidence rates continue to rise. Is this the doctors' fault or the patients' fault?
How are the EU funds for cancer prevention used? In 2003 the Committee on Women's Rights and Gender Equality prepared an own-initiative report on breast cancer. Although it accurately identified the causes and possible solutions, only a little of what was included in the report has been implemented.
Sometimes I feel that the left hand does not know what the right hand is doing and that our society, and the EU as a whole, deliberately keep quiet about the real reasons for this disease, perhaps in order to project a better image and for fear of telling the truth. Fighting cancer cannot be a priority for just one EU presidency. Its implementation as a systematic EU policy should already have been the norm for several years.